OPINION OP THE COURT. PARKER, J. The appellant had a claim against the estate of Mathilde Julia Bouvard Cardoner, deceased. This claim was not filed within one year from the date of the appointment of the executor of the last will and testament of the deceased. The last day of the year following the appointment of the executor by the court expired on Sunday, and the following Monday the claim was filed and the proper notices of application to the court for its allowance were given. Appellant relies upon the seventh paragraph of sec- ’ tion 5424, Code 1915. This section is a section devoted to certain rules of statutory construction which shall be employed in construing the statutes of the state. Paragraph 7 of the section relates to the computation of time as prescribed in statutes, and is as follows: “In computing time the first day shall be excluded and the last included, unless the last falls on Sunday, in which case the time prescribed shall be extended so as to include the whole of the following Monday.” This court has never had occasion to pass upon such a proposition as the one involved in this case. It is argued by counsel for appellant that the case is within the letter of the saving clause in the statute. The appellant had one year after the issuance of letters testamentary to the executor within which to present to the court for allowance his claim against the estate. That year expired on Sunday, and appellant claims that by the very letter of the statute in all such cases the time is extended until the following day within which to perform the act required. Opposed to the position is the argument of counsel for appellee (1) that not only must a claim be filed, but that five days’ notice must be given within the year. If we understand counsel, the claim is made that the claim must be filed and the full five days ’ notice must have expired during the year. We do not understand that this is the case. The filing of the claim and the giving of the notice to the executor are all that the statute requires, and if this be done within the year the determination of the validity of the claim may be arrived at at any convenient time thereafter by the court. At least there is no language in the statutes which would seem to require more than this. Counsel for appellee argues, secondly, that the seventh paragraph of section 5424, Code 1915, was not intended to control the provisions of the statute requiring the filing of claims against estates within one year from the appointment of executors or administrators. He relies upon the first paragraph of said section 5424, Code 1915, which provides. "In the construction of statutes, the following: rules shall he observed, unless ^uch construction would be inconsistent with the manifested intent of ifche Legislature or repugnant to the context of the statute." It is argued that this first paragraph of section 5424 controls the application of the seventh paragraph of said section to a case like the present, and to say that a claim may be filed within one year and a day instead of one year, as provided by section 2278, Code 1915, is to give an effect to paragraph 7 which is inconsistent ivith the manifest intent of the Legislature and repugnant to its express provisions. It is further argued, by counsel for appellee that by reason of the repealing clause in the Code of 1915, p. 1665, which provides: “In the event that any section or part of a section is inconsistent with or conflicts with any other section or part of a section, reference may be had, in construing the same, to the date of the passage of the original acts from- which said sections were taken.” —that recourse may be had to the respective dates of the passage of sections 2278 and 5424, Code 1915, and that section 2278, which provides for the filing of claims Avithin one year, being subsequent in time, is controlling. Tile argument, it seems to us, is faulty for the reason that section 5424 is a continuing statute. It attaches itself to acts passed prior or subsequent to the time it was enacted. It is designed by the Legislature to be permanent in character so long' as it remains unamended or unrepealed. Counsel for appellee cites several cases touching upon this subject, but in neither of them was there a statute like the one we have. See Geneva Cooperage Co. v. Brown, 124 Ky. 16, 98 S. W. 279, 124 Am. St. Bep. 388; Williams v. Lane, 87 Wis. 152, 58 N. W. 77; Allen v. Elliott, 67 Ala. 432; Lowrey v. Stotts, 138 Ky. 251, 127 S. W., 789; Morris v. Richards, 46 J. P. 37, 45 L. T. Bep. (N. S.) 22; Vailes v. Brown, 16 Colo. 462, 27 Pac, 945, 14 L. B. A. 120. In the Wisconsin case, above cited, the last day of the year within which suit might be brought on a mechanic’s lien was Sunday and the suit was brought on the following Monday. The court held it was too. late. But so far as appears they had no statute like our section 5424 in Wisconsin. •On the whole, the argument in behalf of appellee in support of the judgment of the district court disallowing the claim of appellant, because not presented in time, is unsatisfactory and not conclusive. On the other hand, the argument of counsel for appellant seems to be founded in reason and justice. We find no reason to exclude from consideration the provisions of the seventh paragraph of section 5424, Code 1915, in de-terming the time in any case within which action or proceedings must be brought. If the year within which claims against estates of deceased persons must be filed expires on Sunday, there is no reason why, in view of the statute, the act may not be performed on the following Monday. For the reasons stated, the judgment of the court below will be reversed and the cause remanded, with instructions to proceed in accordance herewith; and it is so ordered. Boberts, C. J., and Baynolds, J., concur.